Citation Nr: 1637652	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  04-09 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to October 1, 2008, and in excess of 70 percent after October 2, 2008, for posttraumatic stress disorder with polysubstance abuse disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from January 1969 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Phoenix RO in Phoenix, Arizona, has assumed jurisdiction.

In May 2002, the Veteran was granted service connection for PTSD and assigned an initial rating of 30 percent effective April 4, 2001, which the Veteran appealed.  In his March 2004 substantive appeal, he indicated that he wanted a travel board hearing before a member of the Board.  A travel board hearing was scheduled for September 30, 2005, but he did not appear at the hearing and did not explain his absence.  December 2006, the Board remanded the claim for further development.  In November 2008, the Veteran was granted an increased rating of 50 percent effective October 2, 2008.  In March 2010, the Board granted an increased rating of 50 percent effective April 4, 2001, and a 70 percent rating effective October 2, 2008, which the RO effectuated in an April 2010 rating decision, but the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In April 2010, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Remand (JMR), which included scheduling the Veteran for a board hearing.  However, in January 2012, the Veteran waived his right to a hearing.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).  In March 2010, the Board vacated the March 2010 Board decision consistent with the JMR and remanded the claim for further development.  In May 2015, the RO continued the assigned ratings for PTSD.  The Board is satisfied that there was at the very least substantial compliance with its latest remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).



FINDINGS OF FACT

1.  Prior to October 1, 2008, the Veteran's PTSD was shown to cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  At no time has the Veteran's PTSD been shown to cause total occupational and social impairment.

3.  The evidence of record demonstrates that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to October 1, 2008, the criteria for a rating of 70 percent, but no higher, for PTSD is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a TDIU rating are met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In May 2002, the Veteran was granted service connection for PTSD and assigned a 30 percent rating under Diagnostic Code 9411 effective April 4, 2001.  In November 2008, he was granted an increased rating of 50 percent effective October 2, 2008.  In April 2010, he was granted an increased rating of 50 percent effective April 4, 2001, and a 70 percent rating effective October 2, 2008.  The Veteran asserts he is entitled to higher ratings and entitled to TDIU.  As such, the Board must adjudicate whether a rating in excess of 50 percent is warranted for the Veteran's PTSD from April 2001 to October 2, 2008, and whether a rating in excess of 70 percent is warranted thereafter.

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss.  Id.

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work.  GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2014).

In his February 2002 notice of disagreement, the Veteran indicated that he had problems at work dealing with others and he was unable to deal with the general public.

The record shows that the Veteran has treated consistently for his PTSD throughout the course of his appeal.

In March 2001, the Veteran reported delusions.  He was assessed a GAF of 35 in December 2003.  In January 2004, he was tangential, had paranoia, and experienced delusions.  He was assessed a GAF of 40.  In February 2004, he appeared to be behaving in a psychotic manner and was assessed a GAF of 60.  Later in May 2004 and June 2004, he reported symptoms, but was assessed with a GAF of 65.  His treating provider noted that he had a poor ability to form lasting relationships.

In his February 2004 substantive appeal the Veteran reported experiencing many of the symptoms associated with a 50 percent schedular rating, such as panic attacks, and impaired concentration difficulty sleeping and with complex commands impaired impulse control, and disturbances of motivations and mood and difficulty 

The Veteran was incarcerated from June 2004 through September 2007.

In August 2016, Dr. Barbara Center, M.D., a psychiatrist, reviewed the Veteran's claims file.  Dr. Center reported that the Veteran's diagnosis was severe PTSD with psychotic symptoms and assessed him a GAF of 35.  Dr. Center reported that the Veteran had been unable to sustain employment or relationships with others outside of his family.  Dr. Center reported that the Veteran had paranoia and delusion.  Dr. Center opined that while the Veteran had been assessed GAF scores that ranged from 40 to 70 over his treatment history, the higher scores were assessed during periods of active treatment and sobriety.  Dr. Canter opined that the PTSD was totally disabling.

Thus, considering the Veteran's treatment record, reported symptoms, earrings record, and Dr. Center's opinion, his PTSD supports a 70 percent rating as of the date his claim was received in April 2001.
 
However, the evidence reveals the Veteran's symptoms do not rise to the criteria for a 100 percent rating.  He maintains relationships with his brother and sister.  He has held some jobs, although he was unable to sustain substantial gainful activity.  He reported that he had virtually no friends, inferring that he had at least one friend.   He moved to another city in order to be closer to his daughter and grandchildren.  
In August 2002, it was noted that the Veteran's sister, nephew and neighbor were supportive of the Veteran's treatment.  As such, while Dr. Carter suggested that the Veteran's PTSD rendered him totally disabled, this is not the standard for a 100 percent schedular rating for PTSD.  As discussed, the evidence of record does not show that the Veteran is totally socially and occupationally impaired.  Therefore, the Board believes that the Veteran's psychiatric symptomatology is most appropriately captured by the 70 percent schedular rating that is being assigned throughout the course of his appeal. 

Entitlement to TDIU

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Moreover, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

The Veteran's PTSD has been rated at 70 percent throughout the course of his appeal.  As such, he currently meets, and has met throughout the course of his appeal, the schedular rating criteria for a TDIU.

The October 2008 VA examiner opined that while the Veteran had worked for the previous year, his PTSD made it difficult for him to keep steady employment.  His Social Security earnings record shows that he earned $12,817.00 in 2001, which is below the level considered substantial gainful activity ($14,880.00 per year in 2001).  Since 2001, he had earned no more than $3,879 in a year.

In August 2016, Dr. Carter opined that the Veteran has been unable to work since at least 2001.  Dr. Carter's detailed opinion is given great probative value as she reviewed the Veteran's claim file and is supported by the evidence of record.

The Board finds that overall, the evidence tends to show that the Veteran would not be able to obtain or retain employment consistent with any past employment, as a result of the functional limitations caused by his service-connected PTSD. Accordingly, resolving doubt in the Veteran's favor, TDIU is granted.


ORDER

A rating of 70 percent for PTSD, but no higher, is granted, effective April 4, 2001, subject to the provision governing the award of monetary benefits.

TDIU is granted, subject to the provision governing the award of monetary benefits.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


